BRITT, Judge.
Defendant states the first question presented by this appeal as follows: “Does the escape statute contemplate that a second escape is a felony, even though the first escape came at a time when the prisoner was serving another sentence?” We hold that it does.
G.S. 148-45 provides in pertinent part: “ . . . Any prisoner convicted of escaping or attempting to escape from the State prison system who at any time subsequent to such conviction escapes or attempts to escape therefrom shall be guilty of a *353felony and, upon conviction thereof, shall be punished by imprisonment for not less than six months nor more than three years . . . . ”
Suffice it to say, the form of the quoted statute could be improved upon. Nevertheless, we believe it was the intent of the General Assembly to declare a second offense of escape, or attempted escape, a felony regardless of the time elapsing or events occurring between the two offenses.
Defendant contends the court erred in failing to charge the jury that they could return a verdict of guilty of misdemeanor escape. This contention is also without merit.
It is well settled in this jurisdiction that it is not error for the trial court to fail to charge on a lesser included offense unless there is evidence to support the lesser offense. State v. Stevenson, 3 N.C. App. 46, 164 S.E. 2d 24 (1968) ; State v. McLean, 2 N.C. App. 460, 163 S.E. 2d 125 (1968). In the'trial of the case at hand all of the evidence tended to show that this was defendant’s second offense of escape or attempted escape and there was no evidence to show only a first offense.
No error.
Judges Morris and Baley concur.